        Case 1:18-cv-05680-LDH-SJB Document 59 Filed 02/17/20 Page 1 of 2 PageID #: 544
~                                      ~.
~_                                                TY°1 ~. I~~S~riQ~                    Barbara ~o Trapasso                Philip A. Eyler
                                                  l~ndre~v 'T. Nliltenber~             Tara J. Davis                      Senior Litigation Counsel
                            t     ~i
                                                                                       I~i~na ~. ~T~rsho~v                ~Zebecca. C. N~.nberg
                                                  St~.~.rt I~ernstein                  Gabrielle l~I. Vinci               Counsel
    A TTORNEYS AT ~,~W
                                                                                       ~a.~°a I.,. Goryc~i                je~~ey S. Berkowitz
         ~~~.    ~                                                                     Cindy A. Singh                     Counsel
                                                                                       I~Tich~l~s E. Lewis                M~rybetl~ Sydor
                                                                                       1-~.driex~ne D. bevy               Title IX Consultant
                                                                                       l~yaan I~Tizarri
                                                                                       ~Ze~i~a ~I. Federico




                                                                             February 17, 2020

          VIA ELECTRONIC FILING
          The Chambers of the Honorable Judge LaShann D~Arcy Hall
          United Mates District court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                     Re:      Elliott v. Donegan, et al., No. 1: 1S-cv-05680-LDH-~JB

          Dear Judge DeArcy Hall,

                   We represent Stephen Elliott ("Plaintiff') in the above-referenced matter and submit this
          letter in response to Defendant Moira Donegan's ("Defendant") submission, dated February 12,
          2020, with excerpts of Plaintiffs published works (Docket No. 58, "Defendant's Selected
          E~.cer~p~s"). ~ef~~.d~.n~'s ~~~e~t~d ~x~e~pts are sub~~~t~d fir Yo~.~ ~~~or'~ ~~ns~d~~at~o~ o~ t~~
          issues of whether Plaintiff is alimited-purpose public figure as posited by Defendant in her Motion
          to Dismiss the Second Amended Complaint(Docket No. 40, the "Motion to Dismiss"). As stated
          at the February 7, 2020 oral argument, Plaintiff respectfully objects to the Court's consideration
          of any of the extraneous material submitted by Defendant, including Defendant's Selected
          Excerpts, and pray the Court excludes the additional material to decide the Motion to Dismiss on
          the complaint alone.

                 Plaintiff respectfully submits Defendant's Selected Excerpts are matters outside the
          pleadings warranting exclusion by the Court at the Motion to Dismiss stage and would be more
          appropriately considered, after t~iscovery, within the context of a Motion for Summary Judgment.
          See Palin v. New York Times Company,940 F.3d 804(2d. Cir 2019). Defendant's citation to the
          2005 Chicago Tribune article in which Plaintiff is referred to as a "rock star" is particularly
          egregious as Defendant clearly submits same for the truth of the matter asserted.

                  Should Your Honor consider Defendant's Selected Excerpts, Plaintiff respectfully asserts
          the selected published works, published before the "Me Too" movement started, fail to establish
          Plaintiffhas injected himselfinto the controversy as a prominent figure. In response to Defendant's
          Selected Excerpts, we submit both descriptions ofthe selected works by the publisher as displayed
          on Amazon.com as well as context for the selections by Defendant.



                                                                         1
ICE       ~'     ~   ~   363 Seventh Avenue   I   Fifth door     I    New `~or~, IoTY 10001    I   T: 2~ 2.736.4500   I F: 212.736.2260
     OST'()1\T       f   101 Federal Street   I   19th Floor     I    Soston, MA 02110         I   Te 617.209.21 8    I
     Case 1:18-cv-05680-LDH-SJB Document 59 Filed 02/17/20 Page 2 of 2 PageID #: 545

                          ~'
                    ~~'
                    ,
                     ~

1~TTORNEYS AT LAW


              We thank Your Honor for the court's continued guidance, courtesy and consideration in
      this matter.


                                                        Very truly yours,
                                                        NESEN(JFF & MILTENBERG,LLP

                                                         By: /s/ ~~~~w ~.~i~r~~~Q~~
                                                              Andrew Miltenberg, Esq.


       cc: All Counsel(Via ECF)




                                                    2
